     Case 2:17-cv-08220-DMG-SK Document 96 Filed 03/10/20 Page 1 of 4 Page ID #:2381



 1    LAW OFFICE OF BRIAN NOMI
      Brian Nomi, Esq. (CBN: 203059)
 2    Local Counsel
      215 E Daily Dr, Ste 28
 3    Camarillo, CA 93010
      Phone: 805-444-5960
 4    Fax: 805-357-5333
      Email: briannomi@yahoo.com
 5
      AYALA LAW, P.A.
 6    Eduardo A. Maura, Esq. (FBN: 91303)
      Pro Hac Vice Counsel [D.E. 11]
 7    1390 Brickell Ave, Ste 335
      Miami, FL 33131
 8    Phone: 305-570-2208
      Fax: 305-503-7206
 9    Email: eayala@ayalalawpa.com
10    Attorneys for Agrícola Cuyuma SA and
      Corporación Agrícola Viñasol SAC
11
12                           UNITED STATES DISTRICT COURT
13
                            CENTRAL DISTRICT OF CALIFORNIA

14
         Agrícola Cuyuma SA, and                      Case No. 2:17-cv-08220-DMG-SK
15       Corporación Agrícola Viñasol SAC,
                                                      JOINT STATUS REPORT
16                          Plaintiﬀs,                REGARDING SETTLEMENT
17       v.                                           Judge: Hon. Dolly M. Gee
18       Corona Seeds, Inc., and                      Final Pretrial Conference: March 31,
         Crites Seed, Inc.,                           2020
19
                            Defendants.               Trial Date: April 28, 2020
20
21            Pursuant to the Court’s Scheduling and Case Management Order re Jury Trial of
22    January 2, 2019, Plaintiﬀs Agrícola Cuyuma SA (“Cuyuma”) and Corporación Agrícola
23    Viñasol SAC (“AVSA”) and Defendants Corona Seeds, Inc. (“Corona”) and Crites Seed,
24    Inc. (“Crites”) hereby submit the following Joint Status Report Regarding Settlement.
25
26
27
28
                                                  1
                             JOINT STATUS REPORT REGARDING SETTLEMENT
     Case 2:17-cv-08220-DMG-SK Document 96 Filed 03/10/20 Page 2 of 4 Page ID #:2382



 1                JOINT STATUS REPORT REGARDING SETTLEMENT
 2          On November 8, 2019, the parties’ counsels participated in a pre-settlement
 3    conference call with U.S. Magistrate Judge Louise A. LaMothe. At the call it was agreed
 4    that a settlement conference would take place on November 20, 2019, at 11:00 a.m. at the
 5    Santa Barbara Bankruptcy Courthouse, Courtroom 202, 1415 State Street, Santa Barbara,
 6    CA 93101.
 7          On November 20, 2019, the settlement conference with Judge LaMothe took place.
 8    Appearing for Plaintiﬀs were:
 9          • Eduardo A. Maura, Esq., Ayala Law PA
10          • Brian Nomi, Esq., Law Oﬃces of Brian Nomi
11
            • Oscar Alban, CEO, Corporación Agrícola Viñasol SAC
12
            • Luis Alban, shareholder, Corporación Agrícola Viñasol SAC
13
            • Guillermo de los Rios, CEO, Agrícola Cuyuma SA
14
      Appearing for Defendant Corona were:
15
            • Bruce A. Fink, Esq., Horton Oberrecht Kirkpatrick and Martha
16
            • Peter Chen, Esq., Horton Oberrecht Kirkpatrick and Martha
17
            • Mike Newman, president, Corona Seeds, Inc.
18
            • Janet Lucido, claims representative for Corona Seeds, Inc. (by telephone)
19
      Appearing for Defendant Crites were:
20
            • Dale M. Dorfmeier, Esq., Petrie Dorfmeier LLP
21
            • Charles Stoddard, production manager, Crites Seed, Inc.
22
            • Ed Bueser, claims representative for Crites Seed, Inc.
23
            After 3 hours, no settlement was reached.
24
            At the November 20, 2019 conference, one of the requests of Defendants was a
25
26
      comprehensive damage report by Plaintiﬀs. Prior to the second settlement conference on

27
      January 29, 2020, Plaintiﬀs provided Defendants with the comprehensive damage report.

28
      je underlying documents of the reports were shared on February 7, 2020.
                                                 2
                            JOINT STATUS REPORT REGARDING SETTLEMENT
     Case 2:17-cv-08220-DMG-SK Document 96 Filed 03/10/20 Page 3 of 4 Page ID #:2383



 1          On February 13, 2020, the parties’ counsels participated in a second pre-settlement
 2    conference call with Judge LaMothe. At the call it was agreed that a settlement conference
 3    would take place on February 24, 2020, at 1:00 p.m. at the Santa Barbara Bankruptcy
 4    Courthouse, Courtroom 202, 1415 State Street, Santa Barbara, CA 93101.
 5    Appearing for Plaintiﬀs were:
 6          • Eduardo A. Maura, Esq., Ayala Law PA
 7          • Oscar Alban, CEO, Corporación Agrícola Viñasol SAC (by telephone)
 8          • Guillermo de los Rios, CEO, Agrícola Cuyuma SA (by telephone)
 9    Appearing for Defendants Corona were:
10
            • Peter Chen, Esq., Horton Oberrecht Kirkpatrick and Martha
11
            • Bruce A. Fink, Esq., Horton Oberrecht Kirkpatrick and Martha (by telephone)
12
            • Mike Newman, president, Corona Seeds, Inc. (by telephone)
13
            • Janet Lucido, claims representative for Corona Seeds, Inc. (by telephone)
14
      Appearing for Defendant Crites were:
15
            • Zorik Haruthunian, Esq., Gordon Rees Scully Mansukhani
16
            • Charles Stoddard, production manager, Crites Seeds, Inc. (by telephone)
17
            • Rusty Ennis, claims representative for Crites Seed, Inc. (by telephone)
18
            • Andy Johnson, president, Crites Seeds, Inc. (by telephone)
19
            After 3 hours, no settlement was reached at the second settlement conference.
20
      Dated: March 10, 2020
21
                                                   Respectfully submitted,
22
23                                                 s/Eduardo A. Maura
                                                   Eduardo A. Maura, Esq.
24
                                                   Counsel for Plaintiﬀs
25
                                                   s/Peter C.L. Chen, Esq.
26
                                                   Peter C.L. Chen, Esq.
27                                                 Counsel for Defendant Corona Seeds, Inc.
28
                                                  3
                            JOINT STATUS REPORT REGARDING SETTLEMENT
     Case 2:17-cv-08220-DMG-SK Document 96 Filed 03/10/20 Page 4 of 4 Page ID #:2384



 1                                             s/Lisa Taylor
 2
                                               Lisa Taylor, Esq.
                                               Counsel for Defendant Crites Seed, Inc.
 3
 4

 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                               4
                           JOINT STATUS REPORT REGARDING SETTLEMENT
